Exhibit EXECUTION VERSION HEALTHSOUTH CORPORATION INDENTURE Dated as of December 1, 2009 DEBT SECURITIES THE BANK OF NOVA SCOTIA TRUST COMPANY OF NEW YORK Trustee Exhibit Reconciliation and tie between Trust Indenture Act of 1939 and Indenture* Trust Indenture Act Section Indenture Section § 310(a) 11.04(a) 16.02 (b) 11.01(f) 11.04(b) 11.05(1) 16.02 (b)(1) 11.04(b) 16.02 § 311 11.01(f) 16.02 § 312 14.02(d) 16.02 (b) 11.10 16.02 (c) 11.10 16.02 § 313(a) 10.01(a) 16.02 § 314 16.02 § 315(e) 11.05 16.02 § 316 16.02 § 317 16.02 § 317 16.02 *This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. Exhibit TABLE OF CONTENTS* PAGE ARTICLE I DEFINITIONS Section 1.01 Definitions 1 ARTICLE II FORMS OF SECURITIES Section 2.01 Terms of Securities 12 Section 2.02 Form of Trustee's Certificate of Authentication 12 Section 2.03 Form of Trustee's Certificate of Authentication by an Authenicating Agent 13 ARTICLE III THE DEBT SECURITIES Section 3.01 Amount Unlimited; Issuable in Series 13 Section 3.02 Denominations 16 Section 3.03 Execution, Authentication, Delivery and Dating 16 Section 3.04 Temporary Securities 19 Section 3.05 Registrar and Paying Agent 19 Section 3.06 Transfer and Exchange 20 Section 3.07 Mutilated, Destroyed, Lost and Stolen Securities 24 Section 3.08 Payment of Interest; Interest Rights Preserved 25 Section 3.09 Cancellation 26 Section 3.10 Computation of Interest 26 Section 3.11 Currency of Payments in Respect of Securities 26 Section 3.12 Judgements 27 Section 3.13 CUSIP Numbers 27 ARTICLE IV REDEMPTION OF SECURITIES Section 4.01 Applicability of Right of Redemption 27 * The Table of Contents is not a part of the Indenture i Exhibit Section 4.02 Selection of Securities to be Redeemed 28 Section 4.03 Notice of Redemption 28 Section 4.04 Deposit of Redemption Price 29 Section 4.05 Securities Payable on Redemption Date 29 Section 4.06 Securities Redeemed in Part 29 ARTICLE V SINKING FUND Section 5.01 Applicability of Sinking Fund 30 Section 5.02 Mandatory Sinking Fund Obligation 30 Section 5.03 Optional Redemption at Sinking Fund Redemption Price 30 Section 5.04 Application of Sinking Fund Payment 31 ARTICLE VI PARTICULAR COVENANTS OF THE COMPANY Section 6.01 Payment of Securities 32 Section 6.02 Paying Agent 32 Section 6.03 To Hold Payment in Trust 32 Section 6.04 Merger, Consolidation and Sale of Assets 34 Section 6.05 Compliance Certificate 35 Section 6.06 Conditional Waiver by Holders of Securities 35 Section 6.07 Statement by Officers as to Default ARTICLE VII REMEDIES OF TRUSTEE AND SECURITYHOLDERS Section 7.01 Events of Default 35 Section 7.02 Acceleration; Rescission and Annulment 37 Section 7.03 Other Remedies 39 Section 7.04 Trustee as Attorney-in-Fact 39 Section 7.05 Priorities 40 Section 7.06 Control by Securityholders; Waiver of Past Defaults 41 Section 7.07 Limitation on Suits 41 Section 7.08 Undertaking for Costs 42 Section 7.09 Remedies Cumulative 42 ARTICLE VIII CONCERNING THE SECURITYHOLDERS Section 8.01 Evidence of Action of Securityholders 42 Section 8.02 Proof of Execution or Holding of Securities 43 Section 8.03 Persons Deemed Owners 43 ii Exhibit Section 8.04 Effect of Consents 44 ARTICLE IX SECURITYHOLDERS' MEETING Section 9.01 Purpose of Meetings 44 Section 9.02 Call of Meetings by Trustee 44 Section 9.03 Call of Meetings by Company or Securityholders 45 Section 9.04 Qualifications for Voting 45 Section 9.05 Regulation of Meetings 45 Section 9.06 Voting 46 Section 9.07 No Delay of Rights by Meeting 46 ARTICLE X REPORTS BY THE COMPANY AND THE TRUSTEE AND SECURITYHOLDERS' LIST Section 10.01 Reports by Trustee 46 Section 10.02 Reports by Company 47 Section 10.03 Securityholders' Lists 47 ARTICLE XI CONCERNING THE TRUSTEE Section 11.01 Rights of Trustees; Compensation and Indemnity 48 Section 11.02 Duties of Trustee 50 Section 11.03 Notice of Defaults 52 Section 11.04 Eligibility; Disqualification 52 Section 11.05 Registration and Notice; Removal 52 Section 11.06 Successor Trustee by Appointment 53 Section 11.07 Successor Trustee by Merger 55 Section 11.08 Right to Rely on Officer's Certificate 55 Section 11.09 Appointment of Authenticating Agent 55 Section 11.10 Communications by Securityholders with Other Securityholders 56 ARTICLE XII SATISFACTION AND DISCHARGE; DEFEASANCE Section 12.01 Applicability of Article 57 Section 12.02 Satisfaction and Discharge of Indenture 57 Section 12.03 Defeasance upon Deposit of Moneys or U.S. Government Obligations 58 Section 12.04 Repayment to Company 59 Section 12.05 Indemnity for U.S. Government Obligations 60 Section 12.06 Deposits to Be Held in Escrow 60 iii Exhibit Section 12.07 Application of Trust Money 60 Section 12.08 Deposits of Non-U.S. Currencies 61 ARTICLE XIII IMMUNITY OF CERTAIN PERSONS Section 13.01 No Personal Liability 61 ARTICLE XIV SUPPLEMENTAL INDENTURES Section 14.01 Without Consent of Securityholders 61 Section 14.02 With Consent of Securityholders; Limitations 63 Section 14.03 Trustee Protected 65 Section 14.04 Effect of Execution of Supplemental Indenture 65 Section 14.05 Notation on or Exchange of Securities 65 Section 14.06 Conformity with TIA 65 ARTICLE XV SUBORDINATION OF SECURITIES Section 15.01 Agreement to Subordinate 66 Section 15.02 Distribution on Dissolution, Liquidation and Reorganization; Subrogation of Securities 66 Section 15.03 No Payment on Securities in Event of Default on Senior Indebtedness 67 Section 15.04 Payments on Securities Permitted 68 Section 15.05 Authorization of Securityholders to Trustee to Effect Subordination 68 Section 15.06 Notices to Trustee 68 Section 15.07 Trustee as Holder of Senior Indebtedness 69 Section 15.08 Modifications of Terms of Senior Indebtedness 69 Section 15.09 Reliance on Judicial Order or Certificate of Liquidating Agent 69 Section 15.10 Satisfaction and Discharge; Defeasance and Covenant Defeasance 70 Section 15.11 Trustee Not Fiduciary for Holders of Senior Indebtedness 70 ARTICLE XVI MISCELLANEOUS PROVISIONS Section 16.01 Certificates and Opinions as to Conditions Precedent 70 Section 16.02 Trust Indenture Act Controls 71 Section 16.03 Notices to the Company and Trustee 71 Section 16.04 Notices to Securityholders; Waiver 72 Section 16.05 Legal Holiday 72 Section 16.06 Effects of Headings and Table of Contents 72 Section 16.07 Successor and Assigns 72 iv Exhibit Section 16.08 Separability Clause 73 Section 16.09 Benefits of Indenture 73 Section 16.10 Counterparts Originals 73 Section 16.11 Governing Law, Waiver of Trial by Jury 73 v Exhibit INDENTURE dated as ofDecember 01, 2009, among HealthSouth Corporation, a Delaware corporation (the “Company”), and The Bank of Nova Scotia Trust Company of New York, as trustee (the “Trustee”). WITNESSETH: WHEREAS, the Company has duly authorized the execution and delivery of this Indenture to provide for the issuance of secured or unsecured debentures, notes, bonds or other evidences of indebtedness (the “Securities”) in an unlimited aggregate principal amount to be issued from time to time in one or more series as provided in this Indenture; and WHEREAS, all things necessary to make this Indenture a valid and legally binding agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: That, in consideration of the premises and the purchase of the Securities by the Holders thereof for the equal and proportionate benefit of all of the present and future Holders of the Securities, each party agrees and covenants as follows: ARTICLE I DEFINITIONS For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (a)the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (b)unless otherwise defined in this Indenture or the context otherwise requires, all terms used herein without definition which are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein; and (c)the words “herein”, “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. (d)references to “Article” or “Section” or other subdivision herein are references to an Article, Section or other subdivision of the Indenture, unless the context otherwise requires. Section 1.01Definitions. Unless the context otherwise requires, the terms defined in this Section 1.01 shall for all purposes of this Indenture have the meanings hereinafter set forth: 59 1 Table of Contents Exhibit Affiliate: The term “Affiliate” with respect to any specified Person shall mean any other Person, directly or indirectly, controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, "control" when used with respect to any Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms "controlling" and "controlled" have meanings correlative to the foregoing. Authenticating Agent: The term “Authenticating Agent” shall have the meaning assigned to it in Section Board of Directors: The term “Board of Directors” shall mean the board of directors of the Company or any committee thereof duly authorized to act on behalf of such board. Board Resolution: The term “Board Resolution” shall mean a copy of a resolution or resolutions certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors (or by a committee of the Board of Directors to the extent that any such other committee has been authorized by the Board of Directors to establish or approve the matters contemplated) and to be in full force and effect on the date of such certification and delivered to the Trustee. Business Day: The term “Business Day” shall mean each day which is not a Saturday, a Sunday or a day on which banking institutions are not required to be open in the State of New York. Capital Stock: The term “Capital Stock” of any Person shall mean any and all shares, interests (including partnership interests), rights to purchase, warrants, options, participations or other equivalents of or interests in (however designated) equity of such Person, including any Preferred Stock, but excluding any debt securities convertible into such equity. Code: The term “Code” shall mean the Internal Revenue Code of 1986 as in effect on the date hereof. Company: The term “Company” shall mean the Person named as the “Company” in the first paragraph of this Indenture until a successor Person shall have become such pursuant to the 2 Table of Contents Exhibit applicable provisions of this Indenture, and thereafter “Company” shall mean such successor Person. Company Order: The term “Company Order” shall mean a written order signed in the name of the Company by the Chairman of the Board of Directors, Chief Executive Officer, Chief Financial Officer, President, Executive Vice President, Senior Vice President, Treasurer, Assistant Treasurer, Controller, Assistant Controller, Secretary or Assistant Secretary of the Company, and delivered to the Trustee. Corporate Trust Office: The term “Corporate Trust Office,” or other similar term, shall mean the principal office of the Trustee at which at any particular time its corporate trust business shall be administered, which office at the date hereof is located at The Bank of Nova Scotia Trust Company of New York, Attention: Corporate Trust Office, One Liberty Plaza, 23rd Floor, New York, NY 10006, or such other address as the Trustee may designate from time to time by notice to the Holders and the Company, or the principal corporate trust officer of any successor Trustee (or such other address as such successor Trustee may designate from time to time by notice to the Holders and the Company). Currency: The term “Currency” shall mean U.S. Dollars or Foreign Currency. Default: The term “Default” shall have the meaning assigned to it in Section 11.03. Defaulted Interest: The term “Defaulted Interest” shall have the same meaning assigned to it in Section 3.08(b). Depositary: The term “Depositary” shall mean, with respect to the Securities of any series issuable in whole or in part in the form of one or more Global Securities, the Person designated as Depositary by the Company pursuant to Section 3.01 until a successor Depositary shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Depositary” shall mean or include each Person who is then a Depositary hereunder, and if at any time there is more than one such Person, “Depositary” as used with respect to the Securities of any such series shall mean the Depositary with respect to the Securities of that series. 3 Table of Contents Exhibit Designated Currency: The term “Designated Currency” shall have the same meaning assigned to it in Section Discharged: The term “Discharged” shall have the meaning assigned to it in Section Event of Default: The term “Event of Default” shall have the meaning specified in Section Exchange Act: The term “Exchange Act” shall mean the United States Securities Exchange Act of 1934, and the rules and regulations promulgated by the SEC thereunder and any statute successor thereto, in each case as amended from time to time. Exchange Rate: The term “Exchange Rate” shall have the meaning assigned to it in Section Floating Rate Security: The term “Floating Rate Security” shall mean a Security that provides for the payment of interest at a variable rate determined periodically by reference to an interest rate index specified pursuant to Section 3.01. Foreign Currency: The term “Foreign Currency” shall mean a currency issued by the government of any country other than the United States or a composite currency, the value of which is determined by reference to the values of the currencies of any group of countries. GAAP: The term “GAAP” shall mean generally accepted accounting principles in the United States of America as in effect as of the date of issuance of any series of Securities, including those set forth in: (1) the opinions and pronouncements of the Accounting Principles Board of the American Institute of Certified Public Accountants; (2) statements and pronouncements of the Financial Accounting Standards Board; (3) such other statements by such other entity as approved by a significant segment of the accounting profession; and 4 Table of Contents Exhibit (4) the rules and regulations of the SEC governing the inclusion of financial statements (including pro forma financial statements) in periodic reports required to be filed pursuant to Section 13 of the Exchange Act, including opinions and pronouncements in staff accounting bulletins and similar written statements from the accounting staff of the SEC. Global Security: The term “Global Security” shall mean any Security that evidences all or part of a series of Securities, issued in fully-registered certificated form to the Depositary for such series in accordance with Section 3.03 and bearing the legend prescribed in Section 3.03(g). Holder; Holder of Securities: The terms “Holder” and “Holder of Securities” are defined under “Securityholder; Holder of Securities; Holder.” Indebtedness: The term “Indebtedness” shall mean any and all obligations of a Person for money borrowed which, in accordance with GAAP, would be reflected on the balance sheet of such Person as a liability on the date as of which Indebtedness is to be determined. Indenture: The term “Indenture” or “this Indenture” shall mean this instrument as originally executed or as it may from time to time be supplemented or amended by one or more indentures supplemental hereto entered into pursuant to the applicable provisions hereof, including, for all purposes of this instrument and any such supplemental indenture, the provisions of the Trust Indenture Act that are deemed to be a part of and govern this instrument and any such supplemental indenture, respectively. The term “Indenture” shall also include the terms of particular series of Securities established as contemplated by Section 3.01; provided, however, that if at any time more than one Person is acting as Trustee under this Indenture due to the appointment of one or more separate Trustees for any one or more separate series of Securities, “Indenture” shall mean, with respect to such series of Securities for which any such Person is Trustee, this instrument as originally executed or as it may from time to time be supplemented or amended by one or more indentures supplemental hereto entered into pursuant to the applicable provisions hereof and shall include the terms of particular series of Securities for which such Person is Trustee established as contemplated by Section 3.01, exclusive, however, of any provisions or terms which relate solely to other series of Securities for which such Person is not Trustee, regardless of when such terms or provisions were adopted, and exclusive of any provisions or terms adopted by means of one or more indentures supplemental hereto executed and delivered after such person had become such Trustee, but to which such person, as such Trustee, was not a party; provided, further that in the event that this Indenture is supplemented or amended by one or more indentures supplemental hereto which are only applicable to certain series of Securities, the term “Indenture” for a particular series of Securities shall only include the supplemental indentures applicable thereto. 5 Table of Contents Exhibit Individual Securities: The term “Individual Securities” shall have the meaning specified in Section 3.01(p). Interest: The term “interest” shall mean, unless the context otherwise requires, interest payable on any Securities, and with respect to an Original Issue Discount Security that by its terms bears interest only after Maturity, interest payable after Maturity. Interest Payment Date: The term “Interest Payment Date” shall mean, with respect to any Security, the Stated Maturity of an installment of interest on such Security. Mandatory Sinking Fund Payment: The term “Mandatory Sinking Fund Payment” shall have the meaning assigned to it in Section 5.01(b). Maturity: The term “Maturity,” with respect to any Security, shall mean the date on which the principal of such Security shall become due and payable as therein and herein provided, whether by declaration, call for redemption or otherwise. Members: The term “Members” shall have the meaning assigned to it in Section 3.03(i). Officer’s Certificate: The term “Officer’s Certificate” shall mean a certificate signed by any of the Chairman of the Board of Directors, Chief Executive Officer, Chief Financial Officer, President or a Vice President, Treasurer, an Assistant Treasurer, Controller, Secretary or an Assistant Secretary of the Company and delivered to the Trustee.Each such certificate shall include the statements provided for in Section 16.01 if and to the extent required by the provisions of such Section. Opinion of Counsel: The term “Opinion of Counsel” shall mean an opinion in writing signed by legal counsel, who may be an employee of or of counsel to the Company, or may be other counsel that meets the requirements provided for in Section 16.01, each reasonably acceptable to the Trustee. Optional Sinking Fund Payment: The term “Optional Sinking Fund Payment” shall have the meaning assigned to it in Section 5.01(b). 6 Table of Contents Exhibit Original Issue Discount Security: The term “Original Issue Discount Security” shall mean any Security that is issued with “original issue discount” within the meaning of Section 1273(a) of the Code and the regulations thereunder and any other Security designated by the Company as issued with original issue discount for United States federal income tax purposes. Outstanding: The term “Outstanding,” when used with respect to Securities means, as of the date of determination, all Securities theretofore authenticated and delivered under this Indenture, except: (a)Securities theretofore canceled by the Trustee or delivered to the Trustee for cancellation; (b)Securities or portions thereof for which payment or redemption money in the necessary amount has been theretofore deposited with the Trustee or any Paying Agent (other than the Company) in trust or set aside and segregated in trust by the Company (if the Company shall act as its own Paying Agent) for the Holders of such Securities or Securities as to which the Company’s obligations have been Discharged; provided, however, that if such Securities or portions thereof are to be redeemed, notice of such redemption has been duly given pursuant to this Indenture or provision therefor satisfactory to the Trustee has been made; and (c)Securities that have been paid pursuant to Section 3.07(b) or in exchange for or in lieu of which other Securities have been authenticated and delivered pursuant to this Indenture, other than any such Securities in respect of which there shall have been presented to a Responsible Officer of the Trustee proof satisfactory to it that such Securities are held by a protected purchaser in whose hands such Securities are valid obligations of the Company; provided, however, that in determining whether the Holders of the requisite principal amount of Securities of a series Outstanding have performed any action hereunder, Securities owned by the Company or any other obligor upon the Securities of such series or any Affiliate of the Company or of such other obligor shall be disregarded and deemed not to be Outstanding, except that, in determining whether the Trustee shall be protected in relying upon any such action, only Securities of such series that a Responsible Officer of the Trustee actually knows to be so owned shall be so disregarded.Securities so owned that have been pledged in good faith may be regarded as Outstanding if the pledgee establishes to the satisfaction of the Trustee the pledgee’s right to act with respect to such Securities and that the pledgee is not the Company or any other obligor upon such Securities or any Affiliate of the Company or of such other obligor.In determining whether the Holders of the requisite principal amount of Outstanding Securities of a series have performed any action hereunder, the principal amount of an Original Issue Discount Security that shall be deemed to be Outstanding for such purpose shall be the amount of the principal thereof that would be due and payable as of the date of such determination upon a declaration of acceleration of the Maturity thereof pursuant to Section 7.02 and the principal amount of a Security denominated in a Foreign Currency that shall be deemed to be Outstanding for such purpose shall be the amount calculated pursuant to Section 3.11(b). 7 Table of Contents Exhibit Paying Agent: The term “Paying Agent” shall have the meaning assigned to it in Section 6.02(a). Person: The term “Person” shall mean an individual, a corporation, a limited liability company, a partnership, an association, a joint stock company, a trust, an unincorporated organization or a government or an agency or political subdivision thereof. Place of Payment: The term “Place of Payment” shall mean, when used with respect to the Securities of any series, the place or places where the principal of and premium, if any, and interest on the Securities of that series are payable as specified pursuant to Section 3.01. Predecessor Security: The term “Predecessor Security” shall mean, with respect to any Security, every previous Security evidencing all or a portion of the same debt as that evidenced by such particular Security, and, for the purposes of this definition, any Security authenticated and delivered under Section 3.07 in lieu of a lost, destroyed or stolen Security shall be deemed to evidence the same debt as the lost, destroyed or stolen Security. Preferred Stock: The term “Preferred Stock”, as applied to the Capital Stock of any Person, shall mean Capital Stock of any class or classes (however designated) which is preferred as to the payment of dividends or distributions, or as to the distribution of assets upon any voluntary or involuntary liquidation or dissolution of such Person, over shares of Capital Stock of any other class of such Person. Record Date: The term “Record Date” shall mean, with respect to any interest payable on any Security on any Interest Payment Date, the close of business on any date specified in such Security for the payment of interest pursuant to Section 3.01. Redemption Date: The term “Redemption Date” shall mean, when used with respect to any Security to be redeemed, in whole or in part, the date fixed for such redemption by or pursuant to this Indenture and the terms of such Security, which, in the case of a
